 PREMCO FORGE, INC371Premco Forge,Inc.andJoe BurnellCases 21-CA-13449 and 21-CA-13890DECISIONSTATEMENT OF THE CASEJune 4, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn February 25, 1976, Administrative Law JudgeHerman Corenman issued the attached Decision inthis proceeding Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions, a supporting brief,and an answer to the exceptions filed by the Respon-dentPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Premco Forge, Inc,South Gate, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended OrderiThe Respondent and the General Counsel have excepted to certaincredibility findingsmade bythe Administrative Law Judge It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolu-tions with respect tocredibilityunless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrectStandardDry Wall Products, Inc,91 NLRB544 (1950),enfd 188 F2d 362 (C A 3,1951)We havecarefullyexamined the record and find no basis for revers-ing his findingsWe do not adopt the Administrative Law Judge'sConclusion of Law 4wherein he found that Respondent violated Sec 8(a)(1), (3), and(4) of theAct byexcluding employee Burnellfrom the birthday party forVice Presi-dent Joshua on July 10, 1975, for discriminatoryreasons Evidence concern-ing this incident was offeredby the GeneralCounsel solely for the purposeof showing Respondent's animus towards Burnell because of his union and/or protected activities The incident was neither alleged as a violation of theAct in the complaint,nor argued as such before the Administrative LawJudge Accordingly,in such circumstances,we do not believe that this con-duct can be properly found to be violativeof the ActHERMAN CORENMAN, Administrative Law Judge Thiscase was heard on November 20, 1975, at Los Angeles,California, on a consolidated amended complaint filed bytheGeneral Counsel of the National Labor RelationsBoard, herein called the Board, and an answer thereto filedby Premco Forge, Inc, herein called the Respondent Theconsolidated amended complaint, which was issued on Oc-tober 9, 1975, is based on charges filed by Charging PartyJoe Burnell, an individual, in Case 21-CA-13449 onMarch 10, 1975, and in Case 21-CA-13890 on August 11,1975 The consolidated amended complaint alleges that theRespondent violated Section 8(a)(1), (3), and (4) of the Actby laying off Joe Burnell from March 7 to June 9, 1975, bycausing Burnell to lose 5 hours of pay on June 26, 1975,and by issuing Burnell a written warning notice on August6, 1975, all because he engaged in union or other protectedconcerted activities for the purposes of collective bargain-ing or other mutual aid or protection and because he filedchargesand gave testimony under the Act TheRespondent's answer admitted the layoff of Burnell fromMarch 7 to June 9, 1975, but alleged the layoff was foreconomic reasons The answer denied that the Respondentengaged in the unfair labor practices alleged in the amend-ed consolidated complaintAt the hearing, the parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, tointroduce oral and documentary evidence relevant and ma-terial to the issues, to argue orally and file briefs and pro-posed findings of fact and conclusions of law Oral argu-ment was made by counsel for the General Counsel and byRespondent's president, and they filed timely briefs whichhave been carefully consideredUpon the entire record in the case, my observations ofthe witnesses and their demeanor, and in consideration ofthe briefs, I hereby make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe amended consolidated complaint alleges, the answeradmits, and I find that the Respondent is a corporationengaged in the manufacture of aluminum forgings at itsplant at 5200 Tweedy Boulevard, South Gate, CaliforniaThe Respondent, in the conduct of its business operations,annually purchases and recei-ved goods, products, and ma-terials valued in excess of $50,000 directly from supplierslocated outside the State of California Respondent is, andhas been at all times material herein, an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe ActIITHE LABOR ORGANIZATIONThe pleadings establish,and I find,thatUnited Steel-workers of America,AFL-CIO,herein called the Union,224 NLRB No 57 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDis, and has been at all times material herein,a labor orgam-zationwithin themeaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA BackgroundThe Respondent has a history of discriminating againstJoe Burnellbecause of his leadership in union organiza-tionHe served as the Union's observerin a Boardelectionheld on April 25, 1973, which the Union won and resultedin itscertificationThe Union and the Respondent, howev-er, never entered into a collective-bargaining agreementThe hostility of Respondent's president, Robert E Pier-son, to the Union and his proclivity to discriminate againstBurnellbecause of his leadershipin union organizationalactivities is demonstrated in three cases In the firstcase, itappeared that Pierson discharged Ollie T Smith, an em-ployee whom he regarded as a supervisor 3 hours after theApril 25, 1973, election, admittedly because he believedSmith had initiated the union organizational campaignUpon a determination after an informal investigation thatSmith was not a supervisor, Respondent entered into aninformalsettlementagreement in June 1973 providing forSmith's reinstatementPierson told him, among otherthings, that he viewed anyone who sympathized with theUnion as "anti-Premco," and that he was going to get ridof everyone who voted for organized labor At a jointmeeting by Pierson with Smith and Burnell he told themthatBurnell wasa troublemaker and he urged both Smithand Burnell to quit On this occasion, Burnell told Piersonthat it was he rather than Smith who initiated the unioncampaignThereafter, Pierson, by harassment of Burnell, sought tohave him quit When this means proved unavailing, Bur-nellwas discharged on September 17, 1973, allegedly be-cause of apoor attendance record Pursuant to a chargefiled by Burnell in Case 21-CA-12133, complaint issuedand a hearing was held December 12, 1973 On January 31,1974, Administrative Law Judge Louis Penfield issued hisdecision finding 8(a)(1) and (3) violations and recom-mending Burnell's reinstatement with backpay No excep-tions having been filed, the Board, under date of March 4,1974, adopted the Administrative Law Judge's decisionThe Board's decision was enforced by the Ninth Circuit onJune 25, 1974Burnellwas reinstated to his job with the Respondent inFebruary 1974 Thereafter, he asked for a raise, but it wasrefusedOn November 4, 1974, Burnell filed a charge inCase 21-CA-13130 alleging that the Respondent's refusalto grant him a pay raise violated Section 8(a)(1), (3), and(4) of the Act Complaint was issued by the General Coun-sel of the Board January 23, 1975, and a hearing was heldbefore Administrative Law Judge Earldean V S RobbinsonFebruary 25, 1975Findingnomerit in theRespondent's contention that Burnell was denied a wageincrease because he was a poor employee, the Administra-tiveLaw Judge found that Respondent violated Section8(a)(1), (3), and (4) of the Act in retaliation for Burnell'sunion activities and for initiating and testifying in the pre-vious unfair labor practice proceeding which culminated inhis reinstatement with backpayNo exceptions were filed to Administrative Law JudgeRobbins' decision issued April 8, 1975, and it was adoptedby the Board The Board's order was enforced by theNinth Circuit on July 29, 1975The Respondent complied with the affirmative provi-sions of the Board's orders in Cases 21-CA-12133 and 21-CA-13130, but the Board's Regional Office has not closedthe cases on compliance because of the instant pendingcaseThe CurrentSequenceof EventsThe issues raised in the instant case are whether (1)Respondent's laying offBurnellfrom March 7 to June 9,1975, (2) causingBurnell to lose5 hours' pay on June 26,1975, and (3) issuing a written warning noticeto Burnell onAugust 6, 1975, violating Section 8(a)(1), (3), and (4) of theActOn February 26, 1975, the day after the hearing in Case21-CA-13890, Respondent's superintendent, Fred Joshua,requested Burnell to go to the top of the building and cleanthe skylights, a job which Burnell had never performedbeforeWhen Burnell told Joshua he didn't like to be offthe ground that high, Joshua toldBurnellthat he "better goand clean because management was waiting for me to re-fuse to do one thing so they could fire me " Burnell obeyedJoshua's order and went up to the skylights Fred Joshuawent up to the skylights and washed them down with ahose while Burnell scraped them, until employee RobertDe Shazer came up and relieved Joshua The GeneralCounsel makes no contention that this incident constitutedan unfair labor practice, but points out that it demonstrat-ed Respondent's continuing hostility to Burnell in FredJoshua's warningBurnellthat Respondent was waiting forhim to refuse to do one thing so that it would have cause todischarge him Fred Joshua testified he told Burnell that hewouldn't ask anybody to do anything that he wouldn't dohimself, but did not deny that he warnedBurnellthat man-agement was waiting for Burnell to refuse to do one thingso they could fire him Although I do not find this remarkto be an unfair labor practice, it does tosome extent mani-festRespondent's continuing hostility to BurnellIllustrative of Respondent's continuing hostility to Bur-nell is an incident that occurred on July 10, 1975 The em-ployeeswere celebrating Vice President Elmo Joshua'sbirthday, and employee Larry Turner was circulating abirthday card among the employees at lunch time to besigned by them Larry Turner toldBurnellthat Mr Piersonwanted all the employees exceptBurnellto sign the card,and they all signed it, but Burnell did not That same dayall the employees except Burnell were invited to a party inthe office where pie was served Burnell testified, "I was theonly employee in the plant during the time they was in theoffice eating pie " This incident without question saddenedand humiliated Burnell, who testified he was not beingtreated asa "man" I would agree with counsel for theGeneral Counsel that this birthday party incident mani-fested Respondent's continuing hostility and its proclivityto discriminate against Burnell by denying to him the plea-sures andamenitiesaccorded to other employees duringworking hours in the plant PREMCO FORGE, INC373B The Layoff of BurnellThe Respondent laid off Burnell on March 10, 1975 Thequestion arises whether there was economic justificationfor the layoff The evidence shows that Respondent's busi-ness declined extensively in all months since January 1975and became progressively worse in the period between Jan-uary 1975 and November 1975Whereas the employeecomplement in the shop stood at 16 in September 1974, itcontinued to drop during all of 1975 to the point that therewere 9 employees in April 1975 and only 5 employees inNovember 1975 Whereas the number of pounds of prod-ucts shipped by the Respondent from June 1974 to Febru-ary 1975 averaged approximately 128,500 pounds permonth, in the months of March 1975 to November 1975the Respondent's shipments averaged 37,600 pounds permonth In view of the decided drop in business to the pointthat production dropped critically in March 1975 and thefollowing months in 1975,it is clear,and I find,that therewas economic justification for a layoff The Respondent'srecords show without dispute that two maintenance menwere laid off on January 22, 1975, a saw operator laid offJanuary 25, 1975, a saw and ship employee on March 6,1975, and saw operatorJoe Burnellon March 7, 1975Counsel for the General Counsel contends, however,that even though there may have been economic justifica-tion for a layoff on March 7, 1975, the fact remains thatBurnell was discriminatorily selected for layoff,inasmuchas six men with lesser seniority were retained on the dayBurnell was laid offBurnell testified credibly that Plant Superintendent FredJoshua summoned him to his office on March 7 and toldhim that he had been laid off because there wasn't anywork Burnell asked why they didn't lay off some of theother employees since he was the third oldest employee inthe Company Joshua replied he was just doing what hewas told to do Burnell's testimony concerning those em-ployees with greater and lesser length of service than himwith the Respondent was verified by a stipulation betweenthe parties as follows Toby Brown, hired August 3, 1970,WillieGaines, hired October 8, 1970, Joe Burnell, hiredJanuary 4, 1972, Larry Turner, hired January 3, 1973, PaulLane, hired April 26, 1973, Eddie Rasbury, hired October2, 1973,Mark Houston, hired October 15, 1973, ElmoJoshua, Jr,hired June 10,1974, and David Russel, hiredAugust 4, 1974It thus appears,and I find,that at the time of Burnell'slayoff on March 7, 1975, six employees who were retainedhad a shorter length of service varying from 1 year to 2-1/2years shorter than Burnell'sBurnell testified credibly that at the time of his layoff hewas a saw operator,maintenance man, shipping depart-ment employee,motor driver,and loader and unloader ofovens He testified further that he had been on all the jobsthat are in the plantBurnell testified credibly that at the time of his layoff,Mark Houston and Eddie Rasbury were press operators, ajob he had operated at one time,Elmo Joshua,Jr, andPaul Lane were saw operators, as was Burnell, Larry Turn-er worked in the shipping department,as had Burnell priorto his layoff and subsequent to his reinstatement in June1975, and DavidRusselworkedin the shipping and sawdepartment and also did welding, jobs which Burnell alsohad performed at the Respondent's plantBurnell was reinstated to his job on June 9,1975, 5 daysafter complaint issued in Case 21-CA-13449, in a time pe-nod when Respondent's volume of shipments was compar-atively low Inasmuch as business was definitely on thedownturn when Burnell was reinstated in June 1975, it isnot unreasonable to conclude that the Respondent was en-deavoring to prevent further financial losses accruing froma foreseeablebackpay obligationto BurnellRespondent's vice president and part owner, Elmo Josh-ua, testified that the Respondent,at the time of Burnell'slayoff on March 7, retained employees Elmo Joshua, Jr,and Mark Houston even though they had less senioritythan Burnell because they worked on the night shift Therecord shows,however, that Burnell had worked the grave-yard shift previously (ALJD, 224 NLRB 371), and thereisno evidence that Burnell was offered work on the nightshift or would not take it as an alternative to a layoff VicePresident Elmo Joshua also testified thatLarryTurner andPaul Lane were retained notwithstanding they had lesserseniority than Burnell because Turner was the shippingforeman and Lane was the saw foreman Elmo Joshua alsotestified that Eddie Rasbury was retained because he was aday pressman whereas Joe Burnell was considered a sawoperator and a shipping and receiving department employ-eeAlthough Elmo Joshua conceded that Burnell also hadoperated the press,he testifiedthatBurnell was too slow Asimilar contentionthatBurnell was too slow made by theRespondent was rejected by the Administrative Law Judgein his Decision in Case 21-CA-13130It developed through Elmo Joshua's testimony on cross-examinationthatneitherLane nor Turner,whom he classi-fied as foremen,had any of the qualifications of a supervi-sor within the meaning of the Act, and that at the time ofBurnell'sMarch 7 layoff neither Lane nor Turner had any-one working under their supervision Indeed,Elmo Joshuatestified that it was Fred Joshua who directed the work ofthe employees in the plant and assigned the work to theemployees Elmo Joshua further testified that David Russelwas retained longer than Burnell because he was a certifiedwelder needed in the repair of an oven which requiredabout 6 weeks of work He further testified that the Re-spondent does not have a seniority system, but Respondentproduced no evidence to substantiate this conclusionarystatementby Joshua,Sr, and I place no reliance on thisunsupported conclusion,nor do I place any credence onthe conclusionary testimony that Burnell was a slow orpoor worker,especially when it is noted that a similar de-fense in the two previous cases wa,. not credited by theAdministrative Law JudgesMoreover,Respondent's re-tention of Burnell in its employ since his hire in January1972, except when he was discriminatorily discharged,hardly supportsa contention that he was a slow or poorworkerI find that at the time of Burnell's layoff on March 7,1975, he was capable of performing and had performed thevanousjobs being performed by the six retained employeeswho had less seniority than Burnell Respondent's continu-ing hostility to Burnell, as disclosed by the incidents de- 374DECISIONSOF NATIONALLABOR RELATIONS BOARDscribed in this case, when considered in conjunction withRespondent's hostile background to unionism and its pastdiscnmmation against Burnell, and Respondent's disparatetreatment of Burnell on March 7 by laying him off whilesix employees with lesser seniority were retained on jobswhich Burnell was capable of performing and had per-formed, convinces me, and I find, that Burnell's dischargeviolated Section 8(a)(1), (3), and (4) of the ActC Burnell'sLoss of 5Hours' PayBurnell testified that on June 19, 1975, 10 days afterRespondent reinstated Burnell to his job, he told Plant Su-perintendent Fred Joshua that he wanted to leave earlyJune 24 on business Joshua said "Okay" and he left, buthe returned one-half hour later and asked Burnell what hisbusiness concerned that required him to leave early onJune 24 Burnell asked why Joshua wanted to know thenature of his personal business, and Joshua replied thatPierson wanted to know Burnell told Joshua "to tell MrPierson if I told him my personal business then I wouldn'thave no personal business " On the morning of June 24,according to Burnell's testimony, he reminded Fred Joshuathat he was going to leave work early that day as he hadrequested on June 19 Joshua replied, "Okay " Burnell leftat noon that day On the following morning, June 25, Bur-nell testified, he called in about 6 30 a in and reported toFred Joshua that he would not be in to work that daybecause he was illBurnellreturned to work at 6 30 a in onJune 26 Fred Joshua met him at the timeclock and asked ifBurnellhad a slip from the doctorBurnellsaid no Joshuatold him not to punch in until Elmo Joshua and PiersonarrivedWhen Elmo Joshua and Pierson arrived at theplant about 9 30 am,Burnellwascalled into ElmoJoshua's officeElmo Joshua asked why Burnell had re-fused to tell Fred Joshua the nature of his personal busi-ness, and he also inquired if Burnell had a "slip from thedoctor " Elmo Joshua directed Burnell to go to a privatedoctor Burnell replied he did not have the money Elmothen directed Burnell to the Company's doctor Burnellwent to the Company's doctor and returned to the shopabout 5 hours later with the doctor's slip Elmo then per-mitted him to return to work Elmo told Burnell he couldnot pay him for the time he sat from 6 30 a in until around11 20 a in waiting for the doctorSuperintendent Fred Joshua testified that he did not giveBurnellpermission to leave June 24 but referred him toElmo Joshua Fred Joshua testified that on the followingday Burnell did not report to work so he phonedBurnell'shouse about 7 20 a in and talkedto BurnellBurnell toldhim he was sick, that he had meant to call Joshua, but thathe was so sick that he had not had a chance to call in to theofficeJoshua testified he calledBurnell'shouse againabout 4 p in and talked to Mrs Burnell, who told him thather husband was not at home Fred Joshua testified inagreement with leading questions put to him by Piersonthat, becauseBurnellhad called in sick, it was assumed ina conversation with Elmo and Pierson that Burnell hadbeen to the doctor's when he was not at home at the timeFred Joshua phoned him at 4 p in Pursuant to more lead-ing questions put to him by Pierson, Fred Joshua testifiedthat in the phone conversation with Burnell's wife he toldher to tell Burnell to bring a slip from the doctor thatmorning, and she said she would tell him, but she did notknow whether he would bring one or not When Burnelldid not bring in the slip from a doctor, he was required togo to Respondent's doctor to be examined and bring in aslip from the doctorCalledas anadverse witness by counsel for the GeneralCounsel, Pierson testified that the Respondent has a policyregarding requiring employees to furnish doctors' slips asfollowsWell, we feel if a man's off, say if there's a new epi-demic or we possibly he might have something thatcould be contagious, we will request a doctor's certifi-cate or we will send him to our doctorPierson further testified that it is not a hard and fast rulethat an employee who is off sick must have a doctor's slipAsked by counsel for the General Counsel if it were nottrue that a doctor's slip was required of Joe Burnell forJune 24 and 25 because he refused to say where he hadbeen on those days, Pierson answered, "That wasn't thereason-I can't answer a qualified `yes' on that " Piersonconceded, however, that in a previous affidavit given byhim to a Board agent he stated that, "We required one ofJoe Burnell because he refused to say where he had beenon the afternoon of June 24 and June 25 We felt the com-pany had a right to know where he had beenor if he wassick "OfficeManager Evelyn Marie Glidewell testified credi-bly that at a meeting held on June 26, 1975, with ElmoJoshua, Fred Joshua, Joe Burnell, and herself present, sheprepared minutes of the meeting which was called "to dis-cuss Joe Burnell's absence from work on Wednesday June25 and the fact, that he left work withoutpermission of hisimmediate supervisor on Tuesday, June 24 at 12 10 p in "Vice President Elmo Joshua testified he was present atthe June 26 meeting where Burnell was present along withFred Joshua and Marie Glidewell and which involved areprimand to Joe Burnell for leaving his work without per-mission Elmo Joshua testified that he himself did not giveBurnell permission to leave nor did he authorize Fred Josh-ua to give Burnell time off Responding to a leading ques-tion put by Pierson at the hearing, Elmo agreed that he andFred Joshua "went together to JoeBurnellshortly beforenoon and told him not to punch out " Joe replied he had togo on some personal business and with that he punchedoutElmo Joshua testified that Burnell's absence from workafter noon on June 24 and all day on June 25, 1975, result-ed in the Respondent's failure to ship a rush order of heli-copter parts to Bell Helicopter in Texas on time Elmo tes-tified that the Respondent was 3 or 4 days late in shippingthis order because, in the absence of Burnell, the Respon-dent did not have any other sawmen in the saw departmentto cut the parts because the other saw operator was off atthe time Elmo testified that this was a new account andthat the Respondent has received no business since fromBellHelicopter because of the late shipment and agreed PREMCO FORGE, INC375with Pierson's leading question that the Respondent hadreceived a phone call from Bell Helicopter expressing theirdispleasure in not getting the order on time This testimonyby Elmo Joshua concerning a telephone call was corrobo-rated by Office Manager Marie Glidewell, who testifiedshe remembered the phone call because the buyer was up-set and she "referred the call to Mr Pierson" Ms Glide-well also testified in corroboration of Elmo Joshua's testi-mony that Respondent has not had one inquiryfrom BellHelicopter since iCounsel for the General Counsel contends that the con-duct of the Respondent in not compensating Burnell forthe 5 hours he spent in procuring a slip from Respondent'sdoctor before he was permitted to return to work on June26, 1975, constituted discrimination against Burnell be-cause(1) he filed charges and gave testimony under theAct, and (2) he engaged in union or other protected con-certed activities I am not persuaded that the GeneralCounsel has satisfied the burden of proof to establish hiscontention The weight of the evidence establishes that theRespondent was in the process of filling a rush order forBell Helicopter on June 24 when Burnell took off withoutpermission while refusing to divulge to management whyhe wanted off Under the circumstances, namely the needfor Burnell's services as a saw operator to cut the parts forthe Bell Helicopter order, Respondent was entitled to knowthe urgency of Burnell's request to leave his work His re-fusal to divulge the reason and his departure from work atnoon on June 24 amounted to insubordination which, in-deed, merited some form of discipline Burnell's telephonereport on June 25 that he was too sick to come to work andhis absence from home at 4 p in on June 25 when FredJoshua tried to reach him did not help matters At thedisciplinarymeeting in the Respondent's office on themorning of June 26, Elmo Joshua reprimanded Burnell forleaving work without permission and directed him to get aslip from Respondent's doctor The evidence shows thatother employees, namely, Kelvin Joshua and Albert DeShazer, were more severely disciplined for similar conduct,Kelvin Joshua was terminated for 3 days' absenteeism andDe Shazer was given a 3-day disciplinary layoff for absen-teeismI agree with Pierson's remarks during the course ofthe hearing indicating that it would be intolerable to re-quire an employer to operate a business where employeescould leave the job at any time at their own pleasure with-out any explanation for their leavingIam of the opinion, and I conclude, that the Re-spondent's conduct in depriving Burnell of the 5 hours'pay for the time he spent in the doctor's office getting thedoctor's slip was a form of discipline not inspired byBurnell's past union or concerted activity, but because ofhis insubordination and misconduct on June 24 in leavingthe plant without permission and at thesame time refusingFred Joshua s testimony concerning the June 26 disciplinary meetingbetween Burnell and management is as followsWell, Elmo gave Joe a warning about the reason why he had taken offwithout permission So Joe told him that he had asked, which he hadasked me, and I told him I preferred [sic] him to Elmo because I didn twant any part of it because before I give permissionso I preferred[sic] him to Elmoto give a reason for his leaving Intertwined with this con-duct wasBurnell'sfailure to come to work the next day,June 25, allegedly because he was sick I have concludedthat with respect to this issue the weight of the evidencesupplied by Pierson, Fred Joshua, Elmo Joshua, and Eve-lyn Marie Glidewell preponderates in favor of the Respon-dent I do not credit Burnell's testimony that he was grant-ed permission to leave on June 24 Moreover, his testimonythat he was sick at home on June 25 is not impressive whenit isnoted that he was not home when Fred Joshua calledIwould dismiss this allegation in the General Counsel'scomplaintD The August6, 1975,Warning NoticeBurnelltestified that at least 2 days before Friday, Au-gust 1, 1975, he asked permission of Plant SuperintendentFred Joshua to leave early on August 1, as he had somebusinessto attend to Joshua said, "Okay " On August 1,Burnellreminded Fred Joshua that he would be leaving atnoon and Joshua said "Okay "Burnellreturned to workthe next workday, Monday, August 4 Burnell was called tothe office by Elmo Joshua Present were Fred Joshua andOfficeManager Marie Glidewell Elmo told Burnell thathe had left the premises early Friday without permissionand wanted to know his business for leaving early Burnelltold Elmo he had received permission from Fred JoshuaElmo told Burnell that he should not have left the premiseswithout permission On August 6, 1975, Elmo Joshua senta letter by certified mail to Burnell as followsConfirming our meeting at 11 00 a in, August 5, 1975attended by you, Elmo Joshua, Marie Glidewell andFred Joshua, we wish to reiterate our position of un-authorized early departures from your jobYour leaving at 12 00 noon on Friday, August 1stwas unauthorized and done without any explanationThis is in violation of our Company rules and is yoursecond violation of this rule within the last monthAny further violations will subject you to dismissalA carbon copy of the letter indicates that a blind carboncopy was mailed to Michael L Wolfram, attorney at law,who filed an answer to the consolidated amended com-plaint in this matter, but who made no appearance at thehearingFred Joshua testified that whenBurnellasked him forpermission to leave at noon on Friday, August 1, he re-ferred him to Elmo Fred Joshua testified he did not giveBurnell permission to leave early that day because he wasthe only sawman that was left, as the other sawman, PaulLane, already had been "granted to be off " Fred Joshuaalso testified that Burnell refused to give a reason why hewanted off 2Elmo Joshua testified that Burnell was called in on Au-gust 5 at which time he was asked why he left the premiseswithout permission and Burnell would not givea reason2Burnell filed a charge August 11, 1975, in Case 21-CA-13890 makinggeneral allegations concerningdiscrimination without reference to any par-ticular events 376DECISIONSOF NATIONALLABOR RELATIONS BOARDHe told him "it was personal business and refused to tellusffRespondent contends that its August 6 warning notice toBurnell that his leaving the premises at noon on August 1was his second violation of the rule within the last monthand any further violation would subject him to dismissaldoes not constitute disparate treatment of Burnell Respon-dent points to the occasions where it discharged Albert DeShazer, Jr, on October 8, 1974, for "excessive absenteeismand leavingjob in middle of the shift," and after rehire laidhim off for 3 days on January 9, 1975, when he called up at9 a in and said he would be in, but did not show Respon-dent also points to its discharge of Kelvin T Joshua onSeptember 5, 1974 Elmo testified that Fred Joshua firedKelvin Joshua because he had been late seven times, andbecause he didn't show up for 3 days after Fred had calledKelvin and he had promised to come in 3Again I find that the General Counsel has not estab-lished by a preponderance of the evidence that Burnell waspermitted by Fred Joshua to leave the premises at noon onAugust 1, 1975, particularly in view of his refusal to give areason for leaving, as well as the testimony of Fred andElmo to the contrary I appreciate that the warning noticemailed by Respondent to Burnell must be scrutinized withcare, because of Respondent's past history of discrimina-tion against Burnell for his union activity and his filing ofcharges and giving testimony against the RespondentHowever, I have concluded that Respondent was justifiedin refusing permission in a situation where Burnell's ser-vices were needed because the other sawman, Lane, wasgone However, I am persuaded, and I find, largely becauseof Respondent's past history of discrimination against Bur-nell, as well as the fact that the derelictions of De Shazerand Kelvin Joshua were greater than Burnell's, that therewas no warrant for the warning in the August 6, 1975,letter that "Any further violations will subject you to dis-missal " I would therefore find that Respondent's August 6warning letter to Burnell discriminated against him andcoerced and restrained him in the exercise of his rightsguaranteed by Section 7 of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the operations described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerceV THE REMEDYThe recommended Order will contain the conventionalprovisions for cases involving findings of interference, re-straint, and coercion and unlawful discharge in violation ofSection 8(a)(1), (3), and (4) of the Act This will requireRespondent to cease and desist from the unfair labor prac-tices found and to take certain affirmative action includingthe posting of an appropriate notice The Respondent willbe directed to make whole Joe Burnell for any loss of earn-ings he may have suffered by reason of the discriminationagainst him by payment to him of a sum of money equal tothat which he would have earned from the date of his un-lawful separation on March 7, 1975, to his reinstatementon June 9, 1975, less net earnings, if any, during such peri-od to be computed in the manner set forth in FW Wool-worth Company,90 NLRB 289 (1950), with 6-percent inter-est thereon as prescribed inIsis Plumbing & Heating Co,138 NLRB 716 (1962)CONCLUSIONS OF LAW1Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaningof Section 2(5) of the Act3By laying off Joe Burnell from employment and de-nying him employment from March 7, 1975, to June 9,1975, Respondent discriminated with respect to his tenureof employment in violation of Section 8(a)(1), (3), and (4)of the Act4 By excluding Joe Burnell from the birthday party forVice President Elmo Joshua on July 10, 1975, because ofhis union and concerted activity, the Respondent discrimi-nated against Burnell and restrained and coerced employ-ee in violation of Section 8(a)(1), (3), and (4) of the Act5By its letter of August 6, 1975, to Joe Burnell warninghim that any further violation would subject him to dis-missal, the Respondent discriminated against him andcoerced and restrained employee in the exercise of rightsguaranteed in Section 7 of the Act, and the Respondentthereby engaged in unfair labor practices within the mean-mg of Section 8(a)(1), (3), and (4) of the Act6The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActUpon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommendedORDER4The Respondent, Premco Forge, Inc, South Gate, Cali-fornia, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Discharging, laying off from employment, or other-wise discriminating with respect to the tenure of employ-ment of Joe Burnell or any other employee because he hasengaged in union activity, filed charges with, or given testi-4 In the event no exceptions are filed as provided by Sec 102 46 of the3Explaining the reason for Kelvin's discharge on September 5, 1974, theRules and Regulations of the National Labor Relations Board, the findingsRespondent, under date of March 3, 1975, reported in writing to the State ofconclusions, and recommended Order herein shall, as provided in SecCaliforniaDepartment of Human Resources Development, pursuant to102 48 of the Rules and Regulations, be adopted by the Board and becometheir request, that Kelvin Joshua "was fired for not showing up for workits findings, conclusions, and Order, and all objections thereto shall beThree warnings were given 'deemed waived for all purposes PREMCO FORGE, INC377mony before the Board, or has otherwise engaged in con-certed activity for his mutual aid or protection as guaran-teed by Section 7 of the Act(b) Issuing warning notices to Joe Burnell because heengaged in union and concerted activity within the protec-tion of Section 7 of the Act(c) In any other manner coercing and restraining em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act2Take the following affirmative action which, it isfound, will effectuate the policies of the Act(a)Make whole Joe Burnell for any loss of earnings hesuffered between March 7, 1975, and June 9, 1975, in themanner set forth in the section of this Decision entitled"The Remedy "(b) Preserve and make available to the Board or itsagents, upon request, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary and useful to determine theamount of backpay due under the terms of this recom-mended Order(c)Post at its plant at South Gate, California, copies ofthe attached notice marked "Appendix " 5 Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 21, after being signed by Respondent's dulyauthorized representative, shall be posted by it immedi-ately upon receipt thereof and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted Reasonable steps shall be taken by the5In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading ` Posted byOrder of the National Labor Relations Board" shall read `Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board"Respondent to ensure that said notices are not altered, de-faced, or covered by any other material(d)Notify the Regional Director for Region 21, in writ-ing,within 20 days from the date of the receipt of thisOrder what steps Respondent has taken to comply here-withIT IS FURTHER ORDERED thatallegations of violations notfound herein shall be dismissedAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentFollowing a hearing in which the Company and theGeneral Counsel of the National Labor Relations Boardparticipated and offered evidence, it has been found thatwe violated the ActWe have been ordered to post thisnotice and to abide by what we say in this noticeWE WILL NOT lay off or fire employees for engagingin union or concerted activities with other employeesfor their mutual aid and protection, or filing chargeswith or giving testimony in Board proceedingsWE WILL reimburse Joe Burnell the pay he lost as aresult of our action in laying him off from March 7 toJune 9, 1975WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed under Section 7 of the Act, including theright to file charges with the National Labor RelationsBoard or to give testimony to that governmental agen-cyPREMCO FORGE, INC